NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 DANIEL JOSEPH CAMPBELL, Appellant.

                             No. 1 CA-CR 21-0018
                               FILED 2-8-2022


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201901850
                The Honorable Derek S. Carlisle, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant
                           STATE v. CAMPBELL
                           Decision of the Court



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Brian Y. Furuya joined.


B R O W N, Judge:

¶1             This timely appeal is presented to us pursuant to Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969).
Defense counsel has searched the record on appeal and advised us there are
no meritorious grounds for reversal. Campbell was given the opportunity
to file a supplemental brief but did not do so. Our obligation is to review
the entire record for reversible error, State v. Clark, 196 Ariz. 530, 537, ¶ 30
(App. 1999), viewing the evidence in the light most favorable to sustaining
the conviction and resolving all reasonable inferences against Campbell,
State v. Guerra, 161 Ariz. 289, 293 (1989).

¶2            Early in the evening on November 20, 2019, Campbell called
the victim’s friend, A.T., who lived in Minnesota. Campbell repeatedly
screamed that the victim is “dead” and that she “overdosed.” Campbell
would not tell A.T. where he and the victim were located so when Campbell
hung up, she notified law enforcement officials, who were able to
determine where Campbell’s cell phone was located. When sheriff’s
deputies arrived at the specified location, they found “a white van that was
pulled over on the side of the road.”

¶3            As they approached the van, the two deputies saw a man and
a woman covered with blankets laying in the back seat. After Deputy
Kjellberg knocked several times, Campbell opened a door and told the
deputies the victim had overdosed. The victim did not respond when
Deputy Kjellberg asked whether she was okay. After reluctantly exiting the
van, Campbell explained that the victim had purchased drugs the day
before and she was not feeling well that day, so they pulled off the road.
Campbell also said the victim had an “opioid problem” and that he had
attempted to revive her using “mouth to mouth.” Soon thereafter, a
paramedic who arrived at the scene confirmed that the victim had no
cardiac activity and “declared her deceased.”

¶4            After an autopsy report revealed that the victim did not die
from an overdose, the State charged Campbell with second-degree murder.


                                       2
                           STATE v. CAMPBELL
                           Decision of the Court

¶5             At trial, A.T. testified she last saw the victim and Campbell in
August 2019, as they were planning to go on a long road trip. She also
testified that the Friday before the incident, Campbell texted her about the
victim and stated in part his “sole purpose in life is getting even with her[.]”
A detective testified that Campbell’s phone records indicated Campbell did
not call 911 or any other emergency response number on the day of the
incident.

¶6            A certified death investigator with the Mohave County
Medical Examiner’s Office testified about her observations at the scene of
the incident. Once she arrived, several things made her skeptical about the
theory that the victim died from an overdose. For example, the investigator
explained she “was confused as to why [the victim] was laying in the back
of the van in the first place” with no pants on. The investigator testified
that she observed bruising on the victim’s eyes, lips, fingers, knuckles, left
buttocks, and left armpit. She also observed the victim had vomit on her
face, which was unlike a typical drug overdose.

¶7            The medical examiner testified that the cause of death was
multiple blunt force injuries, with a subdural hematoma being the main
cause of death. He testified that the alcohol and clonazepam in the victim’s
system did not contribute to the victim’s death, and he was surprised no
opiates were found in her blood, particularly because it was labeled as a
possible overdose. The medical examiner also explained that “one of the
most important findings in this case is a fractured hyoid bone[,]” which he
opined is “typically associated with strangulation, being grabbed by the
throat, or can also result from direct blunt trauma.” He described the
manner of death in his autopsy report as a “homicide.”

¶8            A jury found Campbell guilty as charged, and following an
aggravation hearing, determined that the State proved an aggravating
circumstance—the “especially cruel manner in which the offense was
committed.” The trial court sentenced Campbell to the presumptive
sentence of 16 years in prison and awarded him 417 days of presentence
incarceration credit. Although Campbell was only entitled to credit for 416
days, we have no authority to correct the error. See State v. Dawson, 164
Ariz. 278, 286 (1990).

¶9            After a thorough review of the trial record, we find no
reversible error. See Clark, 196 Ariz. at 541, ¶ 50. The record reflects
Campbell participated either in person or by video from the jail and was
represented by counsel at all critical stages of the proceedings against him.
Campbell was not present during a discussion of the jury instructions at the


                                       3
                          STATE v. CAMPBELL
                          Decision of the Court

beginning of the fourth day of trial, but his presence was waived by counsel,
and Campbell joined shortly after.

¶10           The evidence presented supports the conviction, and the
sentence imposed falls within the range permitted by law. As far as the
record reveals, these proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure and Campbell’s constitutional and
statutory rights. Therefore, we affirm Campbell’s conviction and sentence.

¶11           Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, her obligations are
fulfilled once she informs Campbell of the outcome of this appeal and his
future options. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Campbell
has 30 days from the date of this decision to proceed, if he wishes, with a
pro per motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       4